UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7765


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES WILLIAM LANG, a/k/a James W. Lang

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:05-cr-00031-nkm-1; 6:10-cv-80291-nkm-mfu)


Submitted:   May 26, 2011                  Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James William Lang, Appellant Pro Se.    Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke,   Virginia, for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James     William    Lang      seeks    to       appeal    the     district

court’s    order    dismissing     as    untimely      his    28    U.S.C.A.    §     2255

(West Supp. 2010) motion.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)        (2006).             A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this         standard       by      demonstrating          that

reasonable    jurists      would        find    that     the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief     on   procedural          grounds,       the     prisoner        must

demonstrate    both     that    the     dispositive         procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

We have independently reviewed the record and conclude that Lang

has not made the requisite showing.                    Accordingly, we deny a

certificate of appealability and dismiss the appeal.




                                          2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3